DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 11th, 2021 has been entered. Claims 1 – 21 are pending in the application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of laser diode elements arranged one laser diode element above another laser diode element in a common vertical plane must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed October 11th, 2021 have been fully considered but they are not persuasive. In response to applicant's argument that neither McMurtry nor Jones disclose the plurality of laser diode elements arranged above other laser diode elements in a common vertical plane, the examiner disagrees. As stated in the rejection below, Jones teaches an apparatus for the generative production of a three-dimensional object by successive, selective layer-by-layer solidification of construction material layers of a solidifiable construction material with a laser beam (Abstract). The secondary reference, McMurtry, supplements Jones by teaching an apparatus comprising laser diode elements (ref. #153, ref. #144) that direct laser beams directly onto a construction plane (Fig. 10; Para. 55), and are arranged one laser diode element above another laser diode element in a common vertical plane (Fig. 10). It would have been obvious to one of ordinary skill in the art to modify the invention disclosed in Jones by arranging the laser diode elements one above the other on common vertical planes, as taught by McMurtry. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2015/0165556) in view of McMurtry (US 2016/0136730).
Regarding claim 1, Jones teaches an apparatus for the generative production of a three-dimensional object by successive, selective layer-by-layer solidification of construction material layers of a solidifiable construction material with a laser beam (Abstract), comprising a least one device (ref. #101) for generating the laser beam for selective layer-by-layer solidification of individual construction material layers of a solidifiable construction material (Para. 15), wherein the device comprises a plurality of laser diode elements (ref. #109) arranged directly above the construction plane (Fig. 2), on which construction material layers which are to be or have been selectively solidified are formed (Para. 17), wherein the plurality of laser diode elements (ref. #111) is arranged as a matrix comprising a plurality of rows and a plurality of columns (Fig. 4a, Fig. 4b) and is configured for generating a plurality of laser beams directed directly onto the construction plane (Para. 17; Fig. 2). However, Jones does not teach the plurality 
Yet in a similar field of endeavor, McMurtry teaches an additive manufacturing apparatus for building objects by layer-wise consolidation of material (Abstract). This apparatus comprises laser diode elements (ref. #153, ref. #144) that direct laser beams directly onto a construction plane (Fig. 10; Para. 55), and are arranged one laser diode element above another laser diode element in a common vertical plane (Fig. 10).
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Jones, by arranging the laser diode elements one above the other on common vertical planes, as taught by McMurtry. One would be motivated to make this modification to enable faster scanning by reducing the width of the scanning zones (McMurtry — Para. 55)
Regarding claim 2, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches the apparatus wherein respective ones of the plurality of columns extend orthogonally from corresponding ones of the plurality of rows (Fig. 4a).
Regarding claim 3, Jones in view of McMurtry teaches the invention disclosed in claim 2, as described above. Furthermore, Jones teaches plurality of columns extending orthogonally from the plurality of rows arranged in a common plane (Para. 28; Fig. 4a).
Regarding claim 4, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches the plurality of laser diode elements are arranged with laser diode element in an upper horizontal plane (ref. #150) above other laser diode elements in a lower horizontal plane (ref. #151) (Fig. 10), the other laser diode element in the lower horizontal plane including a space (Fig. 10), and a respective laser beam generated by the one laser diode element in the upper horizontal plane passes through the space directly to the construction (Fig. 10; Para. 55).
Regarding claim 5, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches the plurality of laser diode elements are 
Regarding claim 6, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches a laser diode element of the plurality of laser diode elements is variable in a parameter relating to the beam characteristics of the laser beam generated by the laser diode elements (Para. 21).
Regarding claim 7, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches the plurality of laser diode elements are drivable individually, in groups or together for respectively generating a laser beam having specific beam characteristics (Para. 21 – 23).
Regarding claim 8, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches a laser diode element of the plurality of laser diode elements generates a respective laser beam differing in at least one beam characteristic (Para. 21 – 23).
Regarding claim 9, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches a first laser diode element is configured for generating a first laser beam for solidifying construction material layers to be solidified (Para. 21) and a second laser diode element is configured for generating a second laser beam for the thermal pretreatment of construction material layers to be solidified (Para. 23).

Claims 10 – 13 and 15 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones and McMurtry as applied to claim 1 above, and further in view of Burris (US 2014/0263209).
Regarding claim 10, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. However, these references do not teach the laser diode elements arranged on a mounting device.

It would have been obvious to one of ordinary skill in the art at the time to modify the invention taught by Jones and McMurtry by arranging the laser diode elements on a mounting device, as taught by Burris. One would be motivated to make this modification to maintain a stable system and efficiently direct the laser diode elements as needed.
Regarding claim 11, Jones in view of McMurtry and Burris teaches the invention disclosed in claim 10, as described above. Furthermore, Burris discloses the device comprising a plurality of laser diode elements (ref. #141, #142) wherein an element of the plurality of laser diode elements is arranged as required at a predetermined arrangement position of the mounting device (Para. 52).
Regarding claim 12, Jones in view of McMurtry and Burris teaches the invention disclosed in claim 11, as described above. Furthermore, Burris discloses the device comprising a plurality of laser diode element (ref. #141, #142) wherein the elements are arranged, with regard to an outer and inner contour of a three-dimensional object to be produced (Para, 38), in a specific spatial arrangement relative to one another as required at predetermined arrangement positions of the mounting device (Para. 52).
Regarding claim 13, Jones in view of McMurtry and Burris teaches the invention disclosed in claim 10, as described above. Furthermore, Burris discloses a mounting device (actuator, ref. #151) movably supported in at least one degree of freedom of movement relative to the construction plane (Fig. 2).
Regarding claim 15, Jones in view of McMurtry and Burris teaches the invention disclosed in claim 10, as described above. Furthermore, Burris discloses at least one laser diode element (ref. #141) is arranged movably on a mounting device (actuator, ref. #151) in at least one degree of freedom of movement relative to the mounting device (Fig. 2).
Regarding claims 16 — 18, Jones in view of McMurtry and Burris teaches the invention disclosed in claim 10, as described above. Furthermore, Burris teaches a coater device (material dispenser, ret. #120) for forming a construction material layer to be solidified in the construction plane (Para. 32), a detection device for detecting the temperature of a construction material layer which is to be solidified (Para. 69) and an evaluation device for evaluating, in particular optically, the surface quality of a construction material layer which is to be solidified (Para. 46, Para. 69).
Regarding claim 19, Jones in view of McMurtry and Burris teaches the invention disclosed in claim 10, as described above. Furthermore, Burris discloses a mounting device (actuator, ref. #252) comprising a plurality of mounting device segments, wherein at least two mounting device segments (12a) are arranged movably in at least one degree of freedom of movement relative to the construction plane (build platform, ref. #112) (Para. 62).
Regarding claim 20, Jones in view of McMurtry teaches the invention disclosed in claim 1, as described above. However, these references do not teach the apparatus further comprising a simulation device as described in the instant claim. 
Yet, Burris discloses a simulation device (processor) which is configured for simulating at least one object-related object parameter which is modifiable in the course of carrying out a generative construction process of the three-dimensional object which is to be or has been generatively produced (Para. 29), and a control device (processor, ref. #190) which is configured 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the simulation device described in Burris, with the invention taught by Jones, for the purpose of regulating the process during operation. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, A.).
Regarding claim 21, Jones in view of McMurtry and Burris teaches the invention disclosed in claim 20, as described above. Furthermore, Burris discloses that the object-related object parameter is the temperature of the object which is to be or has been produced generatively which arises in the course of carrying out a generative construction process (Para. 69).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jones and McMurtry as applied to claim 10 above, and further in view of El-Dasher (US 2014/0252687).
Regarding claim 14, Jones in view of McMurtry and Burris teaches the invention disclosed in claim 10, as described above. However, these references do not explicitly teach a mounting device that is not movably supported relative to the construction plane.
Yet, in a similar field of endeavor, El-Dasher discloses a system for forming a material on a substrate through the use of a diode array generating an optical signal sufficient enough to melt a powdered material on a substrate (Abstract). Furthermore, El-Dasher discloses an apparatus with optical elements (diode array) on a mounting device (large diode bar, Para. 20), with no moving parts (Para. 21).
Based on this disclosure, it would have been obvious to a person having ordinary skill in the art at the time of the invention to limit the movement mounting device relative to the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743